62 F.3d 1411
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Eric HOPKINS, Defendant, Appellant.
No. 95-1109.
United States Court of Appeals,First Circuit.
Aug. 1, 1995.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND [Hon.  Raymond J. Pettine, Senior U.S. District Judge.]
Robert D. Oster and Oster & Sawyer on brief for appellant.
Sheldon Whitehouse, United States Attorney, and Gerald B. Sullivan, Assistant United States Attorney, on brief for appellee.
Before SELYA, CYR and BOUDIN, Circuit Judges..
D.R.I.
AFFIRMED
PER CURIAM.


1
We have carefully reviewed the record.  For the reasons stated by the district court at sentencing and the government in its appellate brief, the court did not err in concluding that the pistol was "used or possessed ... in connection with another felony offense."  USSG Sec. 2K2.1(b)(5).  That the gun could reasonably be viewed as having "had some potential emboldening role in ... defendant's felonious conduct" is enough.  United States v. Routon, 25 F.3d 815, 819 (9th Cir.1994).


2
The judgment is summarily affirmed.  Loc. R. 27.1.